Title: To Alexander Hamilton from John Jay, 24 October 1798
From: Jay, John
To: Hamilton, Alexander



Albany 24 Octr. 1798
Dear Sir

I subjoin for your Information a copy of a Letter of the 17 Instant which I recd. this morning from the Presidt. of the U.S. in answer to mine of the 26 ult. by which he consents to authorize you to concert with me the plan of laying out the money in question to the best advantage, & to appoint you to superintend the Execution of it.
Will it not be proper immediately to form an accurate Survey of such parts of the Shores & waters of the port, as from their Situation or other Circumstances, it may be desireable to fortify? Col. Burr informs me that this has already been partially done by Mr. Coles; & I submit to your Consideration whether it would not be adviseable to confer with them respecting, and perhaps obtain their aid in executing the measures proper to be taken to perfect that necessary work.
That being done, I conceive the next object of Inquiry will be, the manner in which the port is capable of being the most effectually fortified. The Result I think should then be laid before the President, thro’ the Secy at War, and our future operations will necessarily depend greatly on what he may direct to be communicated to us on the Subject. I wish all this may be done and ascertained before the next Session of our Legislature; that my Communications to them may be full and early. The Expence incident to the orders which you may give for these purposes, will of Course be paid; for it gives me pleasure now to consider you as being perfectly authorized to superintend the Fortifications contemplated by the act.
I purpose to be in Town next month, and am with great Esteem & Regard
Dear Sir   your most obt. Servt

John Jay
Majr. Genl. Hamilton

